Citation Nr: 0107895	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  99-17 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to February 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the RO.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).

The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
RO has not yet considered the veteran's claim in the context 
of the new law.  Nor has the veteran had an opportunity to 
prosecute his claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, arranging to have the veteran examined by a 
psychologist and psychiatrist for purposes of determining 
whether he has PTSD.  38 C.F.R. § 19.9 (2000).

This case is REMANDED to the RO for the following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.

2.  As part of the development 
undertaken to comply with the new law, 
the RO should arrange to have the 
veteran examined by a psychologist.  The 
psychologist should examine the veteran 
and conduct psychological testing, with 
appropriate subscales, to determine 
whether the veteran has PTSD.

3.  After psychological testing has been 
completed, the RO should arrange to have 
the veteran examined by a psychiatrist.  
The psychiatrist should be asked to 
review the claims folder, including the 
results of psychological testing, 
examine the veteran, and provide an 
opinion as to whether the veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If it is the 
examiner's conclusion that the veteran 
has PTSD, the examiner should indicate 
which of the veteran's alleged stressors 
are of sufficient severity as to 
reasonably result in PTSD.

4.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim of service connection for PTSD.  
If the benefit sought is denied, a 
supplemental statement of the case 
(SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


